Art Rejection
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1, 7-10, 12 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Saida, U.S. pat. Appl. Pub. No. 2014/0043961.
	Per claim 1, Saida discloses a computer implemented method comprising:
a) using a discovery service (e.g., new sensor device detection) to determine one or more parameters (e.g., positive list) associated with a storage device via a network over a transmission medium (see par 0157, 0204), wherein the storage device comprises at least a namespace, e.g., common SSID (see par 0157-0158);
b) transmitting a first command to write data from at least one sensor to the storage device via the network over the transmission medium, wherein the first command includes an identifier of the namespace, i.e., request for connection by specifying common SSID (par 0164);
c) processing the data and storing at least a portion of the data in a location of the storage device identified by the namespace in response to the first command (par 0166);
d) transmitting by the storage controller a second command associated with the first command to the sensor, wherein the second command is for notifying the sensor of completion of writing of the data (par 0166);
e) transmitting at least a second portion of the data via the network to at least one host (see par 0152).
Per claim 7, Saida teaches that sensor data comprises one of temperature or pressure data (see par 0147).
Per claim 8, Saida teaches that storage device comprises LAN-enabled solid-state drive (see par 0145).
Per claim 9, Saida teaches transmitting data using WiFi protocol (see par 0143).
Per claim 10, Saida teaches that storage device comprises a processor to process data (see par 0145).
Claims 12 and 16-20 are similar in scope as that of claims 1 and 7-10.


3.	The text of those sections of Title 35, U.S.C 103 not included in this action can be found in a prior Office action.

4.	Claims 3-6, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saida, in view of Bornhoevd, U.S. pat. Appl. Pub. No. 2006/0106581.
	Per claims 3-4, Saida does not explicitly teach transmitting one command associated with the data to the first or second host. However, Bornhoevd teaches a method of aggregating and processing sensor data comprising sending command or notification to a host device (enterprise application) when a significant event occurs (see Bornhoevd, par 0030, 0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saida with Bornhoevd teaching because it would have enabled reducing amount of data transmitted over the network (see Bornhoevd, par 0030).
Per claims 5-6, Bornhoevd teaches transmitting a notification to the host based on determining whether the sensor data value exceeds a threshold, wherein the threshold comprises any type of bound (see Bornhoevd, par 0030, 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that such threshold would include size and/or length of the sensor data because it would have the system to detect certain size or length of sensor data.
Per claim 11, Bornhoevd teaches processing data including a filtering operation (see par 0090).
Claims 14-15 are similar in scope than that of claims 3-4.


Response to Amendment
5.	Applicant’s arguments filed August 18, 2022 with respect to claims 1, 3-12 and 14-20 have been considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
6.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
8/22/22